Citation Nr: 0526048	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  94-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for a gastrointestinal 
disability, including hiatal hernia, to include as secondary 
to the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1978, and from November 1990 to July 1991 (with the 
Army National Guard).  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1992 and November 1999 
rating decisions of the RO.  The October 1992 rating decision 
denied, inter alia, service connection for a hiatal hernia, 
to include as secondary to the veteran's service-connected 
psychiatric condition, currently characterized as PTSD, with 
dysthymic reaction and anxiety attacks.  In November 1992, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 1993, and the 
veteran filed a substantive appeal in July 1993.  In October 
1993, the veteran testified during a hearing before RO 
personnel; a transcript of that hearing is associated with 
the claims file.

In November 1995, October 1996 and February 2001, the Board 
remanded the claim for service connection for a hiatal hernia 
to the RO for further action.  In each instance, after 
accomplishing some action, the RO continued its denial of the 
claim.   

In its November 1999 rating decision, the RO, in pertinent 
part, denied service connection for hypertension, to include 
as secondary to the veteran's PTSD.  The veteran was notified 
of the decision in February 2000.  In January 2001, the 
veteran filed a NOD, and the RO issued a SOC in January 2002.  
The veteran filed a substantive appeal in March 2002. 

In August 2003, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of service connection for 
a gastrointestinal disability, including a hiatal hernia, and 
for hypertension (as reflected in a March 2005 supplemental 
SOC (SSOC)), and returned these matters to the Board.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	An April 2002 VA examiner has opined that the veteran's 
currently diagnosed GERD, with heartburn symptoms, is most 
likely unrelated to his military service.

3.	The most persuasive medical evidence on the question of 
whether there is a medical relationship between any present 
gastrointestinal disability, including a hiatal hernia, and 
the veteran's service-connected PTSD, weighs against the 
claim.

4.	There is no record of hypertension during service, or 
within the first post-service year, and there is no competent 
opinion even suggesting a nexus between current hypertension 
and service.

5.	  The most persuasive medical evidence on the question 
of whether there is a medical relationship between 
hypertension and the veteran's service-connected PTSD weighs 
against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection gastrointestinal 
disability, to include hiatal hernia, on either a direct 
basis or as secondary to service-connected PTSD, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for service connection for hypertension, on 
either a direct or presumptive basis, or as secondary to 
service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the June 1993 and January 2002 SOCs, the SSOCs issued 
in connection with the matters on appeal (dated in October 
1993, July 1996, November 1999, August 2000, March 2003, and 
March 2005), and the RO's letters of December 2001 and June 
2004, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claims.  

In its December 2001 letter, the RO notified the veteran of 
the provisions of the VCAA, and requested that he provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession. In a June 
2004 letter, the RO requested that the veteran provide 
authorization to obtain any outstanding private medical 
records, and information to obtain any VA treatment records, 
employment records, records from other Federal agencies, or 
records from state and local agencies, as well as requested 
that the veteran submit any additional evidence in support of 
his claims.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.    § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 1992 and November 1999 rating actions on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.
 
With respect to the veteran's claim for service connection 
for a gastrointestinal disability, as indicated above, the RO 
issued the June 1993 SOC explaining what was needed to 
substantiate the claim within seven-months of the veteran's 
November 1992 NOD of the October 1992 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of December 2001 and June 2004; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

As regards the claim for service connection for hypertension, 
the RO issued the January 2002 SOC explaining what was needed 
to substantiate this claim within one-year of the veteran's 
January 2001 NOD of the November 1999 rating decision denying 
that claim, and the veteran was thereafter afforded the 
opportunity to respond.  Additionally, the RO notified the 
veteran of the VCAA duties to notify and assist in its June 
2004 letter; neither in response to that letter, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any outstanding 
evidence.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained the veteran's complete service medical records 
(SMRs) both periods of active duty, as well as his service 
personnel records for the veteran's period of active duty 
with the National Guard from 1990 to 1991. The RO has also 
obtained hospitalization and outpatient treatment reports 
from the John Cochran VA Medical Center (VAMC) in St. Louis, 
Missouri, dated from March 1992, and from September 1996 to 
April 2003; and the John Pershing VAMC in Poplar Bluff, 
Missouri, dated from August 1979 to November 1988, from 
August 1991 to December 1996, and from April 2002 to April 
2003.  Additionally, the RO has arranged for the veteran to 
undergo numerous VA examinations, the reports of which are of 
record.  In support of his claims, the veteran has submitted 
a November 1996 report from M. Jansen, a VA psychologist; 
copies of various medical journal articles as well as 
internet articles; numerous personal statements; and lay 
statements from third-party individuals each dated in 
November 1996.  The veteran and his spouse have also provided 
testimony at an October 1993 hearing before RO personnel, the 
transcript of which has been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing, pertinent evidence that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on either of the claims on appeal. 

II.	Background

The report of the veteran's enlistment examination at the 
time of his January 1975 entrance into active duty service, 
reflects no notation as to any obvious disqualifying defects 
or communicable diseases.  The veteran's blood pressure was 
noted as 106 (systolic) over 80 (diastolic).  On the report 
of examination for separation from active duty in 1978, no 
defects were noted, and the veteran's blood pressure was 
142/62.

The veteran's SMRs also include the report of the veteran's 
July 1981 examination for enlistment in the Army National 
Guard, which notes a blood pressure reading of 130 over 70.  
A June 1988 examination report reflects that the veteran had 
recently undergone a right inguinal hernia repair.  His blood 
pressure was 124 over 70.  Also, a June 1991 examination 
report dated one-month prior to the veteran's separation from 
the Army National Guard, notes that the veteran had undergone 
treatment for an inguinal hernia within the past five years.  
The veteran's blood pressure was initially 161/84; this 
reading was then re-taken, and the updated reading was 
143/77.   

On VA examination in February 1979, there were no 
abnormalities noted with regard to the digestive system.  The 
veteran's blood pressure was 118/80.  

Records from the Poplar Bluff VAMC, dated from August 1979 to 
November 1988, and from August 1991 to September 1993, 
include a September 1980 report that reflects the veteran's 
complaint of pain in the left lower anterior chest, over the 
previous two days.  The assessment was of gastric 
hyperacidity.  An October 1983 treatment notation also 
reflects complaints of abdominal pain, nausea and vomiting, 
and an assessment of gastroenteritis.  An April 1984 
hospitalization report from the Poplar Bluff VAMC notes that 
the veteran had undergone a right inguinal herniorrhaphy 
procedure at that facility earlier that month.   

In its April 1992 rating decision, the RO granted service 
connection and an initial 30 percent evaluation for a nervous 
condition, effective July 27, 1991.

A September 1992 physician's report from Poplar Bluff VAMC 
notes the presence of a small hiatal hernia.  A follow-up 
report later that month reflects the veteran's complaint of 
stomach pain that was aggravated during periods of stress; 
the physician noted objectively that the veteran had a hiatal 
hernia with gastroesophageal reflux disease (GERD).  The 
examiner assessed generalized anxiety disorder.  
Pharmaceutical records dated in September 1993 reflect that 
the veteran had been prescribed an antacid and other 
medications to treat stomach pain and discomfort.  An April 
1995 report notes an assessment of hypertension that might 
have been the result of stress.   

In the October 1992 rating decision, the RO denied service 
connection for a hiatal hernia, as secondary to the veteran's 
service-connected nervous condition, and the veteran 
perfected an appeal of that denial.  In his July 1993 
substantive appeal, the veteran contended that his current 
hiatal hernia was related to his service-connected 
psychiatric disability, in that he was constantly in an 
agitated state, and also because the stress associated with 
his service in the Persian Gulf had led to the onset of pain 
and discomfort of the stomach.  

During his October 1993 RO hearing, the veteran testified 
that, while serving in the Persian Gulf, he experienced 
frequent stomach pains.  He stated that he would have a 
burning sensation in his throat, and that antacids helped to 
alleviate these symptoms but did not appear to cure his 
underlying condition.  He further stated that these 
gastrointestinal symptoms became worse after separation from 
service, and that he believed this worsening of his symptoms 
was due to stress and anxiety.  According to the veteran, he 
had recently undergone an upper GI procedure that had 
revealed the presence of a hiatal hernia, and he had since 
started taking prescription medication for the hernia.  He 
also indicated that his current symptoms primarily involved 
an area of discomfort around the esophagus and mid-chest, 
with some burning and discomfort in the throat, and vomiting 
on a relatively infrequent basis.   

On VA general medical examination in January 1996, the 
veteran reported a history of a hiatal hernia since service 
in the Gulf War, and of hypertension that was relieved by 
medication.  Physical examination of the digestive system did 
not reveal any specific abnormalities.  An examination of the 
cardiovascular system indicated that the veteran's pulse 
while sitting was 68/minute, and his blood pressure was 130 
over 80.  The diagnosis was of possible Persian Gulf War 
syndrome, and the examiner noted in this regard the veteran's 
report of headaches, muscular aches, and joint pain.  

The report of a May 1996 examination for digestive disorders 
reflects a diagnosis of GERD by history, with esophagitis and 
peptic ulcer disease ruled out; the remaining findings from 
this examination are not legible.  The report of a general 
medical examination that same month notes a diagnosis of 
GERD.

In her letter received in November 1996, M. Jansen, a VA 
psychologist, notes a diagnosis of PTSD with dysthymic 
reaction.  This treatment provider also expressed the opinion 
that the veteran's current hypertension was directly related 
to and caused by his PTSD, as supported by a recent medical 
research study conducted in May 1996.

Additional records from Poplar Bluff VAMC include a December 
1996 report noting an impression of hypertension that was 
stress-related.  A February 1997 physician's report notes an 
assessment of hypertension, and indicated that the veteran's 
PTSD symptoms appeared to have a negative effect on his 
hypertension condition.  

Treatment records from the St. Louis VAMC, dated from 
September 1996 to March 2002, reflect an ongoing assessment 
of hypertension, first noted in March 1997.   

In a November 1999 rating decision, the RO denied service 
connection for hypertension, and the veteran perfected an 
appeal of the denial.  The RO at this time also determined 
that the evidence supported a grant of service connection for 
PTSD, and accordingly recharacterized the veteran's service-
connected psychiatric disability as PTSD, with dysthymic 
reaction and anxiety attacks.  

In January 2001, the veteran submitted a copy of a medical 
journal article on a recent study pertaining to anxiety and 
depression as risk factors for hypertension.  

On VA examination April 2002 for gastrointestinal disorders, 
the examiner assessed 
GERD, as well as H. pylori bacteria that was apparent on 
gastric biopsy in 1996.  The examiner further noted that the 
veteran had heartburn that may or may not have been 
associated with a hiatal hernia, and that other than his own 
reported history, there was no information to suggest that 
the veteran's heartburn began during his active duty.  In his 
February 2003 supplemental opinion, the examiner noted that 
he had recently had the opportunity to review the veteran's 
claims file, and indicated that it was extremely unlikely 
that the veteran's heartburn developed as a result of 
military service, and then persisted until the present time.  
He noted in this respect that heartburn was a relatively 
common symptom.  

On examination in June 2002 for hypertension, the examiner 
indicated that, based upon his interview and examination of 
the veteran, as well as review of the medical records that 
had been provided to him, it was his opinion that the 
veteran's contention that his PTSD was the cause of 
hypertension was not substantiated or supported by any 
reliable study.  The examiner noted that anxiety and 
hypertension were both relatively common conditions.  He 
stated that while it was known that patients who were anxious 
had a higher incidence of high blood pressure, this may have 
been spurious, because individuals with anxiety were more 
likely to visit a physician and hence would have their blood 
pressure checked more often.  The examiner further noted that 
he was not aware of any study that supported the veteran's 
claim that PTSD had caused his chronic elevated blood 
pressure. 

Records from the Poplar Bluff and St. Louis VAMCs dated from 
April 2002 to February 2003, continue to note assessments of 
hypertension and GERD.  

An April 2003 copy of a VA psychiatrist's note submitted by 
the veteran (presumably from the Poplar Bluff VAMC), states 
that the veteran's medical problems of gastrointestinal 
symptoms, hypertension and headaches, were adversely affected 
by his PTSD, therefore increasing the severity and degree of 
his disability from PTSD.

In May 2003, the veteran submitted copies of internet and 
medical journal articles concerning PTSD, and common 
secondary effects of that condition, to include 
gastrointestinal problems and high blood pressure.  

The report of a June 2004 examination, initially notes that 
the examiner had the opportunity to review the claims file.  
It was further noted that the veteran reported an initial 
diagnosis of hypertension in 1991.  He denied any secondary 
effects of his hypertension in the form of cerebrovascular 
accidents, myocardial infarction, or coronary artery disease.  
He stated that his blood pressure tended to increase when he 
was subjected to stress.  He reported that he was able to 
control his blood pressure through medication.  Regarding the 
claimed gastrointestinal disability, the veteran reported 
that he was first diagnosed with a hiatal hernia in 1990.  He 
related that he continued to have breakthrough symptoms after 
consuming large meals, which caused heartburn and the 
formation of fluid in the posterior nasopharynx.  He stated 
that he had recently undergone an EGD, which revealed no 
esophageal erosions.  He had also been told that he had H. 
pylori, which was a known bacterial cause of gastric 
distress, and that he had not received treatment for this 
condition.    

On physical examination, it was noted that the veteran was in 
no apparent distress.  Blood pressure testing on three 
separate instances revealed readings of 132 over 84, 128 over 
84, and 128 over 84.  There was a regular heart rate and 
rhythm, with normal S1, S2 without S3, S4, or murmur.  The 
abdomen was protuberant, soft, and nontender with normoactive 
bowel sounds without masses or hepatosplenomegaly.  The 
extremities were without cyanosis, clubbing or edema.  The 
examiner rendered an assessment of essential hypertension, 
and of hiatal hernia and GERD.  With respect to hypertension, 
the examiner further noted that it was his opinion to a 
reasonable degree of medical certainty that the veteran's 
occupational stress and obesity were risk factors for 
aggravation of hypertension.  He indicated that the medical 
literature did not support a cause and effect relationship 
between PTSD and the establishment of hypertension, and that 
it only vaguely commented on any aggravation effect between 
the two conditions.  He opined that if hypertension had been 
aggravated by PTSD, it would have been an exceptionally small 
percentage, a percentage which could not be ascertained as he 
would have had to resort to speculation with which to 
estimate.  As pertaining to the diagnosed gastrointestinal 
problems, the examiner stated that it was his opinion that 
the veteran's structural abnormality in the form of hiatal 
hernia, coupled with his untreated H. pylori, were the major 
causes of his GERD, and that his PTSD was unrelated to these 
conditions; he further noted that the medical literature 
would support this medical conclusion.    

The report of a July 2004 psychological examination for 
evaluation of PTSD, reflects a diagnosis of PTSD, affective 
disorder and OS with mixed anxiety and depression (primary 
illness), and alcohol abuse (primary illness).  The examiner 
indicated that, in his opinion, the veteran's PTSD was less 
likely than not significantly affecting either his GERD or 
hypertension.  He noted that there was no convincing argument 
in the literature for this, and that the medical studies 
referred to in the appeal were primarily either of an 
associative nature (as opposed to causative), or were 
opinions.  The examiner further noted that it was more likely 
that the veteran's use of alcohol on an almost daily basis 
was adversely affecting both his hypertension and his 
gastrointestinal problems.  

In July 2004, and again in May 2005, the veteran's submitted 
additional copies of medical journal articles and internet 
articles addressing the subject of PTSD as a factor in the 
development of various physical health problems.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disabilities, to include 
hypertension, and peptic ulcers, which develop to a 
compensable degree (10 percent for each condition) within a 
prescribed period after discharge from service (one-year for 
each condition), although there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2004).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

A.	Gastrointestinal Disability

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for a gastrointestinal disability, including a 
hiatal hernia, on either a direct basis or as secondary to 
service-connected PTSD, are not met.    

As regards entitlement to service connection for GERD as 
medically related to the veteran's active military service, 
the veteran's SMRs during his initial period of active duty 
from 1975 to 1978, and subsequent active duty service with 
the National Guard, do not reflect any complaints, findings 
or diagnosis pertaining to a gastrointestinal condition.  
While VA outpatient records include a September 1980 
assessment of gastric hyperacidity, and October 1983 
assessment of gastroenteritis, the veteran had inactive duty 
during these periods, and there is no record of 
contemporaneous inactive duty for training that might 
otherwise help to establish these conditions as service-
related.  An April 1984 VA hospitalization report also 
reflects that the veteran underwent a right inguinal 
herniorrhaphy that same month, but does not note any history 
of a hiatal hernia.  

The first record of any gastrointestinal problems since the 
veteran's discharge in July 1991 from the latter period of 
active duty service, is a September 1992 VA physician's 
assessment of a hiatal hernia with GERD.  (The Board points 
out that, because there is no medical evidence suggesting the 
presence of a peptic ulcer-much less one within one year of 
the veteran's discharge from active military service-there 
is no basis for a grant of  presumptive basis under 38 
U.S.C.A. § 1112, and 38 C.F.R. §§ 3.307, 3.309, for 
gastrointestinal disability.  

Significantly, even the Board were to accept, as credible, 
the veteran's assertions of having had frequent heartburn and 
stomach pain during his most recent period of active duty, 
there is no competent evidence of a medical nexus between any 
current gastrointestinal disability and service.  Rather, in 
the only medical opinion to address the question of a nexus, 
the April 2002 VA examiner indicated that it was extremely 
unlikely that the veteran's gastrointestinal problems 
developed as a result of military service.  The veteran and 
his representative have neither presented, nor alluded to the 
existence of, any contrary medical opinion (i.e., medical 
evidence establishing that a current gastrointestinal 
disability is related to service).    

Furthermore, on the matter of a medical relationship between 
current gastrointestinal disability and his service-connected 
PTSD, the Board finds that the most persuasive evidence 
weighs against this aspect of the claim.  In April 2003, a VA 
psychiatrist opined that the veteran's gastrointestinal 
symptoms were adversely affected by his PTSD, thereby 
increasing the severity and degree of his PTSD disability.  
However, both the June 2004 and July 2004 VA examiners have 
ruled out any relationship between a current diagnosed 
gastrointestinal disability and the veteran's PTSD; as 
discussed in more detail below, these opinions are more 
probative as to the existence of any such relationship.  

The Board notes that a diagnosis or opinion by a health care 
professional need not be accepted as conclusive, and is not 
entitled to absolute deference; rather, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board observes that, in this case, the June 2004 and July 
2004 examiners each determined that the veteran's current 
gastrointestinal problems are unrelated to PTSD on the basis 
of a detailed and thorough examination, involving review of 
the veteran's claims file as well as his reported medical 
history.  By contrast, the April 2003 VA psychiatrist has not 
definitely indicated whether PTSD contributed to the overall 
worsening of GERD (in stating that any increase in 
gastrointestinal symptoms enhanced the degree of disability 
from PTSD), and also did not have the opportunity to review 
the veteran's documented history.  The Board also points out 
that the medical treatises submitted by the veteran as to the 
secondary effects of PTSD, are generic texts that do not 
involve application of principles of causation to the facts 
of an individual case.  While such evidence may provide 
important support when combined with the opinion of a medical 
professional (see Mattern v. West, 12 Vet. App. 222, 228 
(1999), in this case, the more thorough and well-supported 
opinions of the above examiners reflect that the pertinent 
medical literature does not support the veteran's claim.  As 
such, the Board finds that the opinions of the VA examiners 
are more persuasive, and thus, entitled to more weight on the 
question of a medical relationship between a gastrointestinal 
disability and PTSD.  See Prejean, 13 Vet. App. at 444.  

Under these circumstances, the Board concludes that the 
preponderance of the medical evidence militates against the 
claim for service connection for gastrointestinal disability, 
on either a direct or secondary basis.

B.	Hypertension

After careful review of the pertinent medical evidence in 
light of the governing legal authority, the Board finds that 
service connection for hypertension, on either a direct 
basis, or as secondary to service-connected PTSD, is not 
warranted.

Initially, the Board notes that the evidence of record is not 
supportive of a grant of service connection as medically 
related to the veteran's active military service.  SMRs do 
not include any findings or complaints as to hypertension.  
The first record of any assessment of hypertension is dated 
in April 1995, approximately four years since the veteran's 
discharge from service.  Since hypertension was not diagnosed 
within the first post-service year, service connection is not 
available for such disability on a presumptive basis.  See 38 
U.S.C.A. § 1112, and 38 C.F.R. §§ 3.307, 3.309.

There is also no competent and probative evidence of a nexus 
between the veteran's current hypertension and military 
service.  In particular, there is no medical opinion of 
record event suggesting that hypertension is related to 
service, and neither the veteran nor his representative has 
presented or alluded to the existence of any such evidence or 
opinion.     

Moreover, on the question of medical relationship between 
current hypertension and service-connected PTSD militates 
against this aspect of the claim.  The Board notes that the 
record reflects some evidence suggesting such a causal 
relationship-specifically, a November 1996 VA psychologist's 
statement that the hypertension was caused by PTSD, as 
supported by a May 1996 medical research study, and the 
assessments of a February 1997 VA physician and April 2003 VA 
psychiatrist, that the veteran's PTSD appeared to negatively 
impact his hypertension.  Conversely, the June 2002, June 
2004, and July 2004 VA examiners have each offered medical 
opinions that negated the possibility any such relationship.  

The Board finds that the opinions of the VA examiners are the 
most persuasive in addressing the likelihood of any 
etiological link between hypertension and service-connected 
PTSD.  These examiners ruled out the veteran's PTSD as the 
cause of hypertension, and the July 2004 examiner also 
specifically negated any relationship between these 
conditions on the basis of aggravation, following a 
comprehensive examination of the veteran, including review of 
the claims file.  

As regarding the medical opinions suggesting that the 
veteran's hypertension is etiologically related to his PTSD, 
the Board notes that none of these medical providers who have 
offered these opinions have reviewed the veteran's documented 
medical history.  Additionally, with respect to the November 
1996 psychologist's report, while there is a citation therein 
to a single study on the relationship between hypertension 
and PTSD, each of the above VA examiners has reviewed the 
substantial majority of the medical literature submitted by 
the veteran and determined that it was not favorable to the 
claim.  As pertaining to the February 1997 nor April 2003 
physicians' opinions, neither definitively states that the 
veteran's PTSD either caused or aggravated his hypertension, 
but rather, these statements note only an unspecified adverse 
effect of PTSD upon hypertension. 

The Board finds that, as the opinions of the above VA 
examiners are better supported by objective examination 
findings and clinical data than the November 1996 
psychologist's opinion and VA physicians' statements, the 
examiners' opinions are the most probative opinion on the 
question of medical nexus, on a secondary basis.  See 
Prejean, 13 Vet. App. at 444..

C.	Conclusion

For all the foregoing reasons, the Board concludes that the 
claim for service connection for gastrointestinal disability 
diagnosed as hiatal hernia, on either a direct basis or as 
secondary to service-connected PTSD, and the claim for 
service connection for hypertension, on a direct or 
presumptive basis, or as secondary to service-connected PTSD, 
must be denied.  

In adjudicating each claim on appeal, the Board has 
considered, along with the medical evidence cited to above, 
the veteran's assertions advanced in connection with each 
claim.  While the Board does not doubt the sincerity of the 
veteran's beliefs that his disabilities are related to his 
military service, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as with 
respect to the medical etiology of any disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine; however, as competent and 
persuasive evidence does not support either claim, that 
doctrine is not applicable to the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a gastrointestinal disability, 
including hiatal hernia, to include as secondary to PTSD, is 
denied.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


